Exhibit 10.7

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Employment Agreement”) is executed as of the
Execution Date (as defined in Section 1 below) but made effective as of
January 1, 2011, between RES-CARE, INC., a Kentucky corporation (the “Company”),
and DAVID S. WASKEY (the “Employee”).

 

RECITALS:

 

WHEREAS, the Company and Employee previously entered into that certain
Employment Agreement effective January 1, 2008, as amended (the “Prior
Agreement”);

 

WHEREAS, the initial term of the Prior Agreement is scheduled to expire on
December 31, 2011;

 

WHEREAS, the Company wishes to offer the Employee a new long-term employment
agreement which will supersede the Prior Agreement; and

 

WHEREAS, the Company and the Employee have reached agreement on the terms and
conditions of such agreement.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties agree as follows:

 

1.                                    Employment and Term.  The Company hereby
employs the Employee, and the Employee accepts such employment, upon the terms
and conditions herein set forth for an initial term commencing effective
January 1, 2011 (the “Commencement Date”), and ending on December 31, 2015,
subject to earlier termination only in accordance with the express provisions of
this Employment Agreement (“Initial Term”).  This Employment Agreement shall be
automatically extended for successive periods of one (1) year each (the
“Additional Term(s)”) on the same terms and conditions unless not less than
sixty (60) days prior to the last day of the Initial Term or the then effective
Additional Term, as applicable, either the Company or Employee gives written
notice to the other of such party’s intent to not so extend the Term.  The
Initial Term and any effective Additional Terms shall be collectively referred
to as the “Term.”  For purposes of this Employment Agreement, the term
“Execution Date” shall mean the later of (i) the date this Employment Agreement
is signed by the Employee and (ii) the date this Employment Agreement is signed
on behalf of the Company.

 

2.                                    Duties.

 

(a)                               Employment as General Counsel and Chief
Compliance Officer.  During the Term, the Employee shall serve as the General
Counsel and Chief Compliance Officer

 

--------------------------------------------------------------------------------


 

of the Company and its subsidiaries, with the responsibility for advising the
Company and providing management and oversight of the legal matters of the
Company and its subsidiaries, and the responsibility for monitoring and
directing all programs and functions involving compliance with federal, state
and local laws, rules and regulations and governmental, national and/or regional
accreditation requirements, and creating, improving, monitoring and directing
all internal compliance for all of the operations of the Company and its
subsidiaries.  The Employee shall, subject to the supervision and control of the
President and Chief Executive Officer of the Company (“President”), or his
designee, perform such other duties and exercise such powers over and with
regard to the business of the Company, its subsidiaries, affiliates and their
operations as may be prescribed from time to time by the President or his
designee, including, without limitation, serving as an officer and/or director
of the Company and/or one or more subsidiaries or affiliates of the Company, if
elected to such positions, without any additional salary or other compensation.
The Employee shall serve as a member of the Resource Center’s Leadership Team
and may be a “named executive officer” for purposes of the Company’s public
filings under the securities laws.  As such, Employee acknowledges and accepts
responsibility, with the other “named executive officers” of the Company and
other officers and employees of the Company, to ensure the Company’s public
filings adequately satisfy all disclosure requirements.  In addition, Employee
acknowledges that Employee’s biography, qualifications and compensation will be
disclosed in such public filings.

 

(b)                              Time and Effort.  The Employee shall devote his
best efforts on a full-time basis and all of his business time, energies and
talents exclusively to the business of the Company and to no other business
during the Term of this Employment Agreement; provided, however, that subject to
the restrictions in Section 7 hereof, the Employee may (i) invest his personal
assets in such form or manner as will not require his services in the operation
of the affairs of the entities in which such investments are made and
(ii) subject to satisfactory performance of the duties described in
Section 2(a) hereof, devote such time as may be reasonably required for him to
continue to maintain his current level of participation in various civic and
charitable activities.

 

(c)                               Employee Certification of Eligibility.  Not
less frequently than annually and upon the termination of the Employee’s
employment hereunder for any reason other than Employee’s death, the Employee
shall execute and deliver to the President and/or any other authorized officer
designated by the Company a certificate (ResCare Annual Employment
Re-Certification Eligibility Form) confirming, to the best of the Employee’s
knowledge, that the Employee remains eligible for employment with the Company. 
This same certificate will certify that the Employee has complied with
applicable laws, regulations and Company policies regarding the provision of
services to clients and billings to its paying agencies, Company policies on
training, Drug and Alcohol-Free Program, Prohibition of Harassment, Affirmative
Action Equal Employment Opportunity and Violence in the Workplace.  This
statement shall state that the Employee is not aware of any such violation by
other employees, independent contractors, vendors, or other

 

2

--------------------------------------------------------------------------------


 

individuals performing services for the Company and its subsidiaries that they
did not report as appropriate.

 

3.                                    Compensation and Benefits.

 

(a)                               Base Salary.  The Company shall pay to the
Employee during the Term an annual salary (the “Base Salary”), which initially
shall be $250,000.  The Base Salary shall be due and payable in substantially
equal bi-weekly installments or in such other installments as may be necessary
to comport with the Company’s normal pay periods for all employees. The Base
Salary may be adjusted from time to time for changes in the Employee’s
responsibilities or for market conditions.

 

(b)                              Incentive Plan.  During the Term, the Employee
shall be eligible for incentive compensation in accordance with the
Res-Care, Inc. Non-Equity Incentive Plan (the “Incentive Plan”).  Shortly after
the beginning of each calendar year, the Company’s Board of Directors will
establish a target of earnings before taxes, interest, depreciation and
amortization of the Company and its subsidiaries on a consolidated basis,
determined in accordance with generally accepted accounting principles
consistently applied (“EBITDA”), for such calendar year (the “Annual EBITDA
Target”).  In no event shall Employee earn any amount under the Incentive Plan
for any calendar year during the Term unless the actual Company EBITDA for such
calendar year equals or exceeds ninety percent (90%) of the Annual EBITDA Target
for such calendar year.  For all purposes of this Employment Agreement, in
determining the actual EBITDA of the Company and its subsidiaries for each
calendar year, the Executive Compensation Committee of the Board of Directors
(the “Compensation Committee”) may make such good faith adjustments to EBITDA as
it determines in its sole discretion are appropriate to reflect non-recurring or
unusual items, including, without limitation, to give effect on a pro forma
basis to any acquisition of stock or assets of other persons by the Company or a
subsidiary thereof. The amount payable under the Incentive Plan to Employee for
each full calendar year during the Term shall equal the Base Salary actually
paid to the Employee for such calendar year multiplied by the sum of the
Approved Professional Performance Percentage and the Approved Company
Performance Percentage (as determined below) for such calendar year.  The
maximum percentage of the Approved Professional Performance Percentage for
Employee shall be thirty percent (30%) and the maximum percentage of the
Approved Company Performance Percentage shall be seventy percent (70%).  The sum
of the Approved Professional Performance Percentage and the Approved Company
Performance Percentage for each calendar year shall be referred to herein as the
“Incentive Percentage.”  For each calendar year the maximum Incentive Percentage
shall be one hundred percent (100%).

 

(i)                                   Not later than March 15 of each calendar
year, the Compensation Committee shall establish the professional performance
criteria for Employee for such calendar year to be used in calculating the
Approved Professional Performance Percentage.  The professional performance
criteria for Employee for the calendar year 2011 are set forth on Exhibit A
attached hereto.  The Approved

 

3

--------------------------------------------------------------------------------


 

Professional Performance Percentage for each calendar year during the Term shall
be equal to (A) thirty percent (30%) multiplied by (B) the ratio of the number
of professional performance criteria satisfied by Employee for the calendar year
to the total number of professional performance criteria for the calendar year. 
However, notwithstanding anything in this Employment Agreement to the contrary,
the Approved Professional Performance Percentage shall be zero unless the actual
Company EBITDA for the respective calendar year equals or exceeds ninety percent
(90%) of the Annual EBITDA Target for such calendar year.

 

(ii)                                If the Company and its subsidiaries meet or
exceed the Annual EBITDA Target for a calendar year, the Approved Company
Performance Percentage for such calendar year shall be seventy percent (70%). 
Notwithstanding anything in this Employment Agreement to the contrary, the
Approved Company Performance Percentage shall be zero unless the actual Company
EBITDA for the respective calendar year equals or exceeds the Annual EBITDA
Target for such calendar year.

 

After any target or percentage described in this paragraph (b) has been
established by the Company’s Board of Directors or Compensation Committee, as
applicable, for any calendar year, such target or percentage shall not be
increased or decreased for such calendar year for purposes of this paragraph
(b) or for purposes of paragraph (c) of this Section 3.  Any annual incentive
earned by the Employee under the Incentive Plan for any calendar year during the
Term shall be paid by the Company in cash to the Employee in the year following
the year for which it is earned, and not later than the later of
(x) seventy-four (74) days after the end of the applicable calendar year or
(y) the date of date of delivery to the Company of the audited consolidated
financial statements of the Company and its subsidiaries for such calendar year,
provided that Employee remains employed through December 31 of the year for
which the incentive bonus is earned.  Any amounts earned by the Employee under
the Incentive Plan shall be hereinafter referred to as the “Incentive Bonus.”

 

(c)                               Grant of Stock Options.

 

(i)                                   Primary Grant.  As an inducement for the
execution of this Employment Agreement by the Employee, on the date of approval
by the Compensation Committee, which date shall not be more than sixty (60) days
after the Execution Date (the “Grant Date”), the Employee shall be granted
options to purchase one hundred nineteen (119) shares of the Class A common
stock, $0.01 par value per share, of Onex Rescare Holdings Corp., a Delaware
corporation and the parent corporation of the Company (“Onex Rescare”).  Such
stock options (the “Primary Options’) shall be granted pursuant to and, to the
extent not expressly inconsistent herewith, governed by the Onex Rescare
Holdings Corp. Stock Option Plan (the “Stock Plan”) and the Nonstatutory Stock
Option Agreement in the form attached hereto as Exhibit B.  Provided the
Employee shall continue to be employed hereunder, twenty percent (20%) of the
Primary Options shall vest

 

4

--------------------------------------------------------------------------------


 

and be exercisable on each of the first five (5) anniversaries of the Grant Date
(with such number of shares to be adjusted in accordance with the terms of the
Stock Plan for stock splits, stock dividends, recapitalizations and the like). 
Any Primary Options that shall not be vested at the effective date of
termination of the Employee’s employment hereunder shall expire and any vested
Primary Options shall expire in accordance with the terms of the Stock Plan. 
The Primary Options shall have an exercise price equal to $5,000 per share.

 

(ii)                                Extra Grant.  As a further inducement for
the execution of this Employment Agreement by the Employee, on the Grant Date,
the Employee shall be granted options to purchase forty-eight (48) shares of the
Class A common stock, $0.01 par value per share, of Onex Rescare.  Such stock
options (the “Extra Options”) shall be granted pursuant to and, to the extent
not expressly inconsistent herewith, governed by the Stock Plan and the
Nonstatutory Stock Option Agreement in the form attached hereto as Exhibit C
(the “Extra Option Agreement”).  All of the Extra Options shall be fully vested
on the Grant Date.  However, the Extra Options may only be exercised to the
extent that the Equity Value Per Share (as defined in the Extra Option
Agreement) at the time of exercise is at least three hundred percent (300%) of
the Equity Value Per Share at the Closing Date (as defined in the Extra Option
Agreement).  The number of Extra Option shares will be adjusted in accordance
with the terms of the Stock Plan for stock splits, stock dividends,
recapitalizations and the like.  Any Extra Options shall expire in accordance
with the terms of the Stock Plan.  The Extra Options shall have an exercise
price equal to $5,000 per share.

 

(d)                              Participation in Benefit Plans.  During the
Term, Employee shall be entitled to participate in all employee benefit plans
and programs (including but not limited to paid time off policies, retirement
and profit sharing plans, health insurance, etc.) provided by the Company under
which the Employee is eligible in accordance with the terms of such plans and
programs.  The Company reserves the right to amend, modify or terminate in their
entirety any of such programs and plans.

 

(e)                               Out-of-Pocket Expenses.  The Company shall
promptly pay the ordinary, necessary and reasonable expenses incurred by the
Employee in the performance of the Employee’s duties hereunder (or if such
expenses are paid directly by the Employee shall promptly reimburse him for such
payment), consistent with the reimbursement policies adopted by the Company from
time to time and subject to the prior written approval by the President. Any
reimbursements made under this Section 3(e) will be paid no later than the last
day of the Employee’s taxable year following the taxable year in which the
expense is incurred.

 

(f)                                  Withholding of Taxes; Income Tax
Treatment.  If, upon the payment of any compensation or benefit to the Employee
under this Employment Agreement (including, without limitation, in connection
with the grant of any stock options or payment of any bonus or benefit), the
Company determines in its discretion that it is

 

5

--------------------------------------------------------------------------------


 

required to withhold or provide for the payment in any manner of taxes,
including but not limited to, federal income or social security taxes, state
income taxes or local income taxes, the Employee agrees that the Company may
satisfy such requirement by:

 

(i)                                   withholding an amount necessary to satisfy
such withholding requirement from the Employee’s compensation or benefit; or

 

(ii)                                conditioning the payment or transfer of such
compensation or benefit upon the Employee’s payment to the Company of an amount
sufficient to satisfy such withholding requirement.

 

The Employee agrees that he will treat all of the amounts payable pursuant to
this Employment Agreement as compensation for income tax purposes.

 

4.                                    Termination.  The Employee’s employment
hereunder may be terminated under this Employment Agreement as follows, subject
to the Employee’s rights pursuant to Section 5 hereof:

 

(a)                               Death.  The Employee’s employment hereunder
shall terminate upon his death.

 

(b)                              Disability.  The Employee’s employment shall
terminate hereunder at the earlier of (i) immediately upon the Company’s
determination (conveyed by a Notice of Termination (as defined in paragraph
(f) of this Section 4)) that the Employee is permanently disabled, and (ii) the
Employee’s absence from his duties hereunder for 180 days.  “Permanent
disability” for purposes of this Employment Agreement shall mean the onset of a
physical or mental disability which prevents the Employee from performing the
essential functions of the Employee’s duties hereunder, which is expected to
continue for 180 days or more, subject to any reasonable accommodation required
by state and/or federal disability anti-discrimination laws, including, but not
limited to, the Americans With Disabilities Act of 1990, as amended.

 

(c)                               Cause.  The Company may terminate the
Employee’s employment hereunder for Cause.  For purposes of this Employment
Agreement, the Company shall have “Cause” to terminate the Employee’s employment
because of the Employee’s personal dishonesty, intentional misconduct, breach of
fiduciary duty involving personal profit, conviction of, or plea of nolo
contendere to, any law, rule or regulation (other than traffic violations or
similar offenses) or breach of any provision of this Employment Agreement.

 

(d)                              Without Cause.  The Company may terminate the
Employee’s employment under this Employment Agreement at any time without Cause
(as defined in paragraph (c) of this Section 4) by delivery of a Notice of
Termination specifying a date of termination at least thirty (30) days following
delivery of such notice.

 

6

--------------------------------------------------------------------------------


 

(e)                               Voluntary Termination.  By not less than
thirty (30) days prior written notice to the President, Employee may voluntarily
terminate his employment hereunder.

 

(f)                                  Notice of Termination.  Any termination of
the Employee’s employment by the Company during the Term pursuant to paragraphs
(b), (c) or (d) of this Section 4 shall be communicated by a Notice of
Termination from the Company to the Employee.  Any termination of the Employee’s
employment by the Employee during the Term pursuant to paragraph (e) of this
Section 4 shall be communicated by a Notice of Termination from Employee to the
Company.  For purposes of this Employment Agreement, a “Notice of Termination”
shall mean a written notice which shall indicate the specific termination
provision in this Employment Agreement relied upon and in the case of any
termination for Cause shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Employee’s
employment.

 

(g)                               Date of Termination.  The “Date of
Termination” shall, for purposes of this Employment Agreement, mean:  (i) if the
Employee’s employment is terminated by Employee’s death, the date of Employee’s
death; (ii) if the Employee’s employment is terminated on account of disability
pursuant to Section 4(b) above, the effective date of such termination as
provided in Section 4(b), (iii) if the Employee’s employment is terminated by
the Company for Cause pursuant to Section 4(c) above, the date specified in the
Notice of Termination, (iv) if the Employee’s employment is terminated by the
Company without Cause, pursuant to Section 4(d) above, the date specified in the
Notice of Termination, (v) if the Employee’s employment is terminated
voluntarily pursuant to Section 4(e) above, the date specified in the Notice of
Termination, and (vi) if the Employee’s employment is terminated by reason of an
election by either party not to extend the Term, the last day of the then
effective Term.

 

Provided that, for purposes of the timing of payments triggered by the Date of
Termination under Section 5, Date of Termination shall not be considered to have
occurred until the date the Employee and the Company reasonably anticipate that
(i) Employee will not perform any further services for the Company or any other
entity considered a single employer with the Company under Section 414(b) or
(c) of the Internal Revenue Code of 1986, as amended (“Code”) (but substituting
fifty percent (50%) for eighty percent (80%) in the application thereof) (the
“Employer Group”), or (ii) the level of bona fide services Employee will perform
for the Employer Group after that date will permanently decrease to less than
fifty percent (50%) of the average level of bona fide services performed over
the previous thirty-six (36) months (or if shorter over the duration of
service).   For this purpose, service performed as an employee or as an
independent contractor is counted, except that service as a member of the board
of directors of an Employer Group entity is not counted unless termination
benefits under this Employment Agreement are aggregated for purposes of
Section 409A of the Code with benefits under any other Employer Group plan or
agreement in which Employee also participates as a director.  Employee will not
be treated as having a termination of Employee’s employment while Employee is on
military leave, sick leave or other bona fide leave of absence if the leave does
not exceed six (6) months or, if longer, the period

 

7

--------------------------------------------------------------------------------


 

during which Employee has a reemployment right under statute or contract.  If a
bona fide leave of absence extends beyond six (6) months, Employee’s employment
will be considered to terminate on the first day after the end of such six
(6) month period, or on the day after Employee’s statutory or contractual
reemployment right lapses, if later.  The Company will determine when Employee’s
Date of Termination occurs based on all relevant facts and circumstances, in
accordance with Treasury Regulation Section 1.409A-1(h).

 

5.                                    Compensation upon Termination or During
Disability; Change of Control.

 

(a)                               Cause.  If the Employee’s employment shall be
terminated for Cause, the Employee shall continue to receive installments of
Employee’s then current Base Salary only through the Date of Termination and the
Employee shall not be entitled to receive any Incentive Bonus (other than any
earned but unpaid Incentive Bonus for any calendar year ended prior to the Date
of Termination), and shall not be eligible for any severance payment of any
nature.

 

(b)                              Without Cause.  If the Employee’s employment is
terminated without Cause, the Employee shall continue to receive installments of
Employee’s then current Base Salary until the Date of Termination and for twelve
(12) months thereafter and the Employee shall also be entitled to receive any
earned but unpaid Incentive Bonus for any calendar year ended prior to the Date
of Termination.

 

(c)                               Expiration of Term.  If the Employee’s
employment shall be terminated by reason of expiration of the Term by reason of
Employee’s election not to extend the Term, the Employee shall continue to
receive installments of his then current Base Salary until the Date of
Termination and shall also be entitled to receive any earned but unpaid
Incentive Bonus for the last calendar year of the Term.  If the Employee’s
employment shall be terminated by reason of expiration of the Term by reason of
the Company’s election not to extend the Term, the Employee shall continue to
receive installments of his then current Base Salary until the Date of
Termination and for twelve (12) months thereafter and shall also be entitled to
receive any earned but unpaid Incentive Bonus for last calendar year of the
Term.

 

(d)                              Voluntary Termination.  If the Employee’s
employment shall be terminated pursuant to Section 4(e) hereof, the Employee
shall continue to receive installments of Employee’s then current Base Salary
until the Date of Termination and the Employee shall not be entitled to receive
any Incentive Bonus (other than any earned but unpaid Incentive Bonus for any
calendar year ended prior to the date of Employee’s Notice of Termination to the
Company), and shall not be entitled to any severance payment of any nature.

 

8

--------------------------------------------------------------------------------


 

(e)                               Death.  If the Employee’s employment shall be
terminated by reason of Employee’s death during the Term, the Employee shall
continue to receive installments of Employee’s then current Base Salary until
the date of Employee’s death, and shall receive any earned but unpaid Incentive
Bonus for any calendar year ended prior to the date of death.

 

(f)                                  Disability.  During any period of
disability and prior to termination pursuant to Section 4(b) by reason of
disability, Employee shall be compensated as provided in this paragraph (f). 
During any waiting period prior to receiving short or long-term disability
payments, Employee shall be required to use available Paid Time Off (“PTO”). 
After available PTO is exhausted, Employee shall be required to use Emergency
Leave Reserve (“ELR”) time.  Once Employee has exhausted any available ELR,
Employee shall continue to be paid Employee’s then current Base Salary until
short-term disability payments to Employee commence under any plan or program
then provided and funded by the Company.  If the benefits payable under any such
disability plan or program do not provide 100% replacement of the Employee’s
installments of Base Salary during such period, Employee shall be paid at
regular payroll intervals the difference between the periodic installments of
Employee’s then current Base Salary that would have otherwise been payable and
the disability benefit paid from such disability plan or program.  Upon
termination pursuant to Section 4(b) hereof, the above provisions of this
paragraph (f) shall no longer apply and Employee shall be entitled to any earned
but unpaid Incentive Bonus for any calendar year ended prior to the date
Employee’s period of disability commenced.

 

(g)                               No Further Obligations after Payment.  After
all payments, if any, have been made to the Employee pursuant to the applicable
provisions of paragraphs (a) through (f) of this Section 5, the Company shall
have no further obligations to the Employee under this Employment Agreement
other than the provision of any employee benefit plan required to be continued
under applicable law or by its terms.

 

(h)                               Payment of Incentive Bonus.  If Employee will
be paid an earned but unpaid Incentive Bonus for any calendar year ending prior
to Employee’s Date of Termination under the above provisions of this Section 5,
the Incentive Bonus for the prior calendar year will be paid at the normal time
as paid to employees whose employment has not terminated. If Employee is due a
pro-rated Incentive Bonus for the calendar year in which Employee’s Date of
Termination occurs, the pro-rated bonus for the year of the Date of Termination
shall be paid in the calendar year after year the Date of Termination occurs,
and at the normal payment timing for Incentive Bonus payments, and such pro-rata
bonus shall be based on whether the actual performance measures for such
Incentive Bonus period were met at the normal time for measuring such
performance measures.

 

6.                                    Duties Upon Termination.  Upon the
termination of Employee’s employment hereunder for any reason whatsoever
(including but not limited to the failure of the parties hereto

 

9

--------------------------------------------------------------------------------


 

to agree to the extension of this Employment Agreement pursuant to Section 1
hereof), Employee shall promptly (a) comply with his obligation to deliver an
executed exit interview document as provided in accordance with Company policy,
and (b) return to the Company any property of the Company or its subsidiaries
then in Employee’s possession or control, including without limitation, any
Confidential Information (as defined in Section 7(d)(iii) hereof) and whether or
not constituting Confidential Information, any technical data, performance
information and reports, sales or marketing plans, documents or other records,
and any manuals, drawings, tape recordings, computer programs, discs, and any
other physical representations of any other information relating to the Company,
its subsidiaries or affiliates or to the Business (as defined in
Section 7(d)(iv) hereof) of the Company.  Employee hereby acknowledges that any
and all of such documents, items, physical representations and information are
and shall remain at all times the exclusive property of the Company.

 

7.                                    Restrictive Covenants.

 

(a)                               Acknowledgments.  Employee acknowledges that
(i) his services hereunder are of a special, unique and extraordinary character
and that his position with the Company places him in a position of confidence
and trust with the operations of the Company, its subsidiaries and affiliates
(collectively, the “Res-Care Companies”) and allows him access to Confidential
Information, (ii) the Company has provided Employee with a unique opportunity as
General Counsel and Chief Compliance Officer, (iii) the nature and periods of
the restrictions imposed by the covenants contained in this Section 7 are fair,
reasonable and necessary to protect and preserve for the Company the benefits of
Employee’s employment hereunder, (iv) the Res-Care Companies would sustain great
and irreparable loss and damage if Employee were to breach any of such
covenants, (v) the Res-Care Companies conduct and are aggressively pursuing the
conduct of their business actively in and throughout the entire Territory (as
defined in paragraph (d)(ii) of this Section 7), and (vi) the Territory is
reasonably sized because the current Business of the Res-Care Companies is
conducted throughout such geographical area, the Res-Care Companies are
aggressively pursuing expansion and new operations throughout such geographic
area and the Res-Care Companies require the entire Territory for profitable
operations.

 

(b)                              Confidentiality and Non-disparagement
Covenants. Having acknowledged the foregoing, Employee covenants that without
limitation as to time, (i) commencing on the Commencement Date, he will not
directly or indirectly disclose or use or otherwise exploit for his own benefit,
or the benefit of any other Person (as defined in paragraph (d)(v) of this
Section 7), except as may be necessary in the performance of his duties
hereunder, any Confidential Information, and (ii) commencing on the Date of
Termination, he will not disparage or comment negatively about any of the
Res-Care Companies, or their respective officers, directors, employees, policies
or practices, and he will not discourage anyone from doing business with any of
the Res-Care Companies and will not encourage anyone to withdraw their
employment with any of the Res-Care Companies.

 

10

--------------------------------------------------------------------------------


 

(c)                               Covenants.  Having acknowledged the statements
in Section 7(a) hereof, Employee covenants and agrees with the Res-Care
Companies that he will not, directly or indirectly, from the Commencement Date
until the Date of Termination, and for a period of twelve (12) months
thereafter, directly or indirectly (i) offer employment to, hire, solicit,
divert or appropriate to himself or any other Person, any business or services
(similar in nature to the Business) of any Person who was an employee or an
agent of any of the Res-Care Companies at any time during the last twelve (12)
months of Employee’s employment hereunder; or (ii) own, manage, operate, join,
control, assist, participate in or be connected with, directly or indirectly, as
an officer, director, shareholder, partner, proprietor, employee, agent,
consultant, independent contractor or otherwise, any Person which is, at the
time, directly or indirectly, engaged in the Business of the Res-Care Companies
within the Territory.  The Employee further agrees that from the Commencement
Date until the Date of Termination, he will not undertake any planning for or
organization of any business activity that would be competitive with the
Business.  Notwithstanding the foregoing, Employee agrees that if this
Employment Agreement shall be terminated by reason of expiration of the Term
(irrespective of which party elected not to extend the Term), the covenants in
this paragraph (c) shall survive the expiration thereof until twelve (12) months
after the last day of employment of Employee by any Res-Care Company. Nothing in
this paragraph (c) shall prohibit or restrict Employee’s right to practice as an
attorney or the provision of legal services to any Person, whether in private
practice, for an employer, or otherwise.

 

(d)                              Definitions.  For purposes of this Employment
Agreement:

 

(i)                                   For purposes of this Section 7,
“termination of Employee’s employment” shall include any termination pursuant to
paragraphs (b), (c) and (d) of Section 4 hereof, the termination of such
Employee’s employment by reason of the failure of the parties hereto to agree to
the extension of this Agreement pursuant to Section 1 hereof or the voluntary
termination of Employee’s employment hereunder.

 

(ii)                                The “Territory” shall mean the fifty (50)
states of the United States, the United States Virgin Islands, Puerto Rico, all
of the Provinces of Canada, all the countries of the European Union, Switzerland
and Norway.

 

(iii)                             “Confidential Information” shall mean any
business information relating to the Res-Care Companies or to the Business
(whether or not constituting a trade secret), which has been or is treated by
any of the Res-Care Companies as proprietary and confidential and which is not
generally known or ascertainable through proper means.  Without limiting the
generality of the foregoing, so long as such information is not generally known
or ascertainable by proper means and is treated by the Res-Care Companies as
proprietary and confidential, Confidential Information shall include the
following information regarding any of the Res-Care Companies:

 

11

--------------------------------------------------------------------------------


 

(1)          any patent, patent application, copyright, trademark, trade name,
service mark, service name, “know-how” or trade secrets;

 

(2)          customer lists and information relating to (i) any client of any of
the Res-Care Companies or (ii) any client of the operations of any other Person
for which operations any of the Res-Care Companies provides management services;

 

(3)          supplier lists, pricing policies, consulting contracts and
competitive bid information;

 

(4)          records, compliance and/or operational methods and Company policies
and procedures, including manuals and forms;

 

(5)          marketing data, plans and strategies;

 

(6)          business acquisition, development, expansion or capital investment
plan or activities;

 

(7)          software and any other confidential technical programs;

 

(8)          personnel information, employee payroll and benefits data;

 

(9)          accounts receivable and accounts payable;

 

(10)       other financial information, including financial statements, budgets,
projections, earnings and any unpublished financial information; and

 

(11)       correspondence and communications with outside parties.

 

(iv)                            The “Business” of the Res-Care Companies shall
mean the business of providing training or job placement services as provided in
the Company’s Workforce Services and Youth Services Segments, youth treatment or
services, home care or periodic services to the elderly, services to persons
with mental retardation and other developmental disabilities, including but not
limited to persons who have been dually diagnosed, services to persons with
acquired brain injuries, or providing management and/or consulting services to
third parties relating to any of the foregoing.

 

(v)                               The term “Person” shall mean an individual, a
partnership, an association, a corporation, a trust, an unincorporated
organization, or any other business entity or enterprise.

 

12

--------------------------------------------------------------------------------


 

(e)                               Injunctive Relief, Invalidity of any
Provision.  Employee acknowledges that his breach of any covenant contained in
this Section 7 will result in irreparable injury to the Res-Care Companies and
that the remedy at law of such parties for such a breach will be inadequate. 
Accordingly, Employee agrees and consents that each of the Res-Care Companies in
addition to all other remedies available to them at law and in equity, shall be
entitled to seek both preliminary and permanent injunctions to prevent and/or
halt a breach or threatened breach by Employee of any covenant contained in this
Section 7 and no bond or other security shall be required in connection
therewith.  If any provision of this Section 7 is invalid in part or in whole,
it shall be deemed to have been amended, whether as to time, area covered, or
otherwise, as and to the extent required for its validity under applicable law
and, as so amended, shall be enforceable.  The parties further agree to execute
all documents necessary to evidence such amendment.

 

(f)                                  Advice to Future Employers.  If Employee,
in the future, seeks or is offered employment by any other Person, he shall
provide a copy of this Section 7 to the prospective employer prior to accepting
employment with that prospective employer.

 

8.                                    Entire Agreement; Modification; Waiver. 
This Employment Agreement constitutes the entire agreement between the parties
pertaining to the subject matter contained in it and supersedes all prior and
contemporaneous agreements, representations, and understandings of the parties,
including but not limited to the Prior Agreement.  No supplement, modification,
or amendment of this Employment Agreement shall be binding unless executed in
writing by all parties hereto (other than as provided in the next to last
sentence of Section 7(e) hereof).  No waiver of any of the provisions of this
Employment Agreement will be deemed, or will constitute, a waiver of any other
provision, whether or not similar, nor will any waiver constitute a continuing
waiver.  No waiver will be binding unless executed in writing by the party
making the waiver.

 

9.                                    Successors and Assigns; Assignment.  This
Employment Agreement shall be binding on, and inure to the benefit of, the
parties hereto and their respective heirs, executors, legal representatives,
successors and assigns; provided, however, that this Employment Agreement is
intended to be personal to the Employee and the rights and obligations of the
Employee hereunder may not be assigned or transferred by him.

 

10.                            Notices.  All notices, requests, demands and
other communications required or permitted to be given or made under this
Employment Agreement, or any other agreement executed in connection therewith,
shall be in writing and shall be deemed to have been given on the date of
delivery personally or upon deposit in the United States mail postage prepaid by
registered or certified mail, return receipt requested, to the appropriate party
or parties at the following addresses (or at such other address as shall
hereafter be designated by any party to the other parties by notice given in
accordance with this Section):

 

13

--------------------------------------------------------------------------------


 

To the Company:

 

 

 

Res-Care, Inc.

 

9901 Linn Station Road

 

Louisville, Kentucky 40223

 

Attn:

Ralph G. Gronefeld, Jr.,

 

President and Chief Executive Officer

 

 

To the Employee:

 

 

 

David S. Waskey

 

2327 Saratoga Drive

 

Louisville, Kentucky 40205

 

 

11.                            Execution in Counterparts.  This Employment
Agreement may be executed in multiple counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
document.

 

12.                            Further Assurances.  The parties each hereby
agree to execute and deliver all of the agreements, documents and instruments
required to be executed and delivered by them in this Employment Agreement and
to execute and deliver such additional instruments and documents and to take
such additional actions as may reasonably be required from time to time in order
to effectuate the transactions contemplated by this Employment Agreement.

 

13.                            Severability of Provisions.  The invalidity or
unenforceability of any particular provision of this Employment Agreement shall
not affect the other provisions hereof and this Employment Agreement shall be
construed in all respects as if such invalid or unenforceable provisions were
omitted.

 

14.                            Governing Law; Jurisdiction; Venue.  This
Employment Agreement is executed and delivered in, and shall be governed by,
enforced and interpreted in accordance with the laws of, the Commonwealth of
Kentucky.  The parties hereto agree that the federal or state courts located in
Kentucky shall have the exclusive jurisdiction with regard to any litigation
relating to this Employment Agreement and that venue shall be proper only in
Jefferson County, Kentucky, the location of the principal office of the Company.

 

15.                            Tense; Captions.  In construing this Employment
Agreement, whenever appropriate, the singular tense shall also be deemed to mean
the plural, and vice versa, and the captions contained in this Employment
Agreement shall be ignored.

 

16.                            Survival.  The provisions of Sections 5, 6 and 7
hereof shall survive the termination, for any reason, of this Employment
Agreement, in accordance with their terms.

 

17.                            Six Month Delay.  Notwithstanding anything herein
to the contrary, if the Employee is a “specified employee” within the meaning of
Treasury Regulation Section 1.409A-

 

14

--------------------------------------------------------------------------------


 

1(i) (or any successor thereto) on Employee’s Date of Termination, any severance
payment that is in excess of the amount that qualifies as separation pay under
Treasury Regulation Section 1.409A-1(b)(9), or that does not qualify as
separation pay, shall not begin to be paid until six (6) months after Employee’s
Date of Termination.  The Company shall determine, consistent with any guidance
issued under Section 409A of the Code, the portion of severance payments that
are required to be delayed, if any.

 

18.                            409A Compliance.  The Employee and the Company
agree and confirm that this Employment Agreement is intended by both parties to
provide for compensation that is exempt from Section 409A of the Code as
separation pay (up to the Section 409A limit), and to be compliant with
Section 409A of the Code with respect to additional severance compensation and
bonus compensation.  This Employment Agreement shall be interpreted, construed,
and administered in accordance with this agreed intent, provided that the
Company does not promise or warrant any tax treatment of compensation
hereunder.  Employee is responsible for obtaining advice regarding all questions
to federal, state, or local income, estate, payroll, or other tax consequences
arising from participation herein.  This Employment Agreement shall not be
amended or terminated in a manner that would accelerate or delay payment of
severance pay or bonus pay except as permitted under Treasury Regulations under
Section 409A of the Code.

 

 

[Remainder of page intentionally blank — signatures begin on next page.]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
on the dates set forth below.

 

 

 

RES-CARE, INC.

 

 

 

 

 

 

Date:

5/1/11

 

 

By:

/s/ Ralph G. Gronefeld, Jr.

 

 

 

 

 

Ralph G. Gronefeld, Jr.

 

 

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

Date:

4/06/11

 

 

 

/s/ David S. Waskey

 

 

 

 

David S. Waskey

 

16

--------------------------------------------------------------------------------